Opinion,
Mb. Justice Stebbett :
The facts recited in the case stated presented for the consideration of the court below three questions: (1) Whether the act of April 22, 1889, therein referred to, is constitutional ; (2) whether the borough ordinance conforms to the act; (3) whether payment of the license tax due by defendant, under the provisions of the ordinance, can be enforced by suit before a justice of the peace.
These questions were rightly answered in the affirmative, and judgment on the case stated was accordingly entered in favor of the plaintiff. The act in question is entitled “ A further supplement to an act regulating boroughs,.....au*254thorizing the corporate authorities to levy and collect a license tax on hacks, carriages, and other vehicles carrying persons or property for pay, ” etc. The first section of the act empowers the council of every borough “ to enact ordinances establishing reasonable rates of license tax on all hacks, carriages, omnibuses, and other vehicles used in carrying persons or property for pay, and limit the compensation for the same within the limits of said borough. ” The second section provides “ that said ordinance shall be enforced as other borough ordinances are by law enforced, and the license tax shall be collected as other licenses, taxes, fines, and penalties are now authorized by law to be collected.”
The power of the legislature to pass such an act cannot be questioned. There is nothing either in the title or in the body of the act that offends against any provision of the constitution. The title gives to all persons interested ample notice of the subject of the act; quite sufficient, at least, to lead them to an inquiry into the body of the bill. Nothing more than that is required: Allegheny Co. Home’s Appeal, 77 Pa. 80. The power given in the body of the act to limit compensation, etc., cannot be regarded as a distinct subject from that clearly expressed in the title. On the contrary, it is germane to that subject and hence the act is not in conflict with § 3, article III., of the constitution: Millvale Borough v. Railway Co., 131 Pa. 1.
We are also of opinion that the borough ordinance sufficiently conforms to the act; and also, that suit for the collection of the license tax was properly instituted before a justice of the peace.
There was no error in entering judgment in favor of the plaintiff.
Judgment affirmed.